By JUDGE ALFRED D. SWERSKY
Defendant Dwan has objected to the production of certain documents requested by Plaintiff consisting of letters and documents to or from his medical malpractice carrier on the basis of the trial preparation privilege.
Plaintiff contends that such documents come within the ambit of Rule 4:9 requiring production of any and all documents containing matters within the scope of Rule 4:1(b) of the Rules of Court.
The language of Rule 4:1(b)(3) requires a showing by Plaintiff of a substantial need and that he is unable to obtain the substantial equivalent of the materials without undue hardship when the materials sought are "in anticipation of litigation or for trial" by an attorney or other representative of the party. The term representative specifically includes the insurer. Since no such showing has been made, the objection will be sustained as to any document or letter to or from Defendants' insurance carrier.